DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32, 35 and 47 are canceled; claims 33-34, 36-46 and 48-52 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks 
Claim rejection under 35 USC 101 is herein withdrawn in view of the amendment.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-34, 36-39, 41, 43, 45-46, 48-50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al., US 2012/0039263 in view of  Loehr et al., US 2018/0270839. 
Claim 33, Moberg discloses (fig 7) an apparatus, comprising: 
at least one processor (fig 7, controller, [0024] controller" may include, without limitation, digital signal processor (DSP) hardware, ASIC hardware, read only memory (ROM), random access memory (RAM), and/or other storage media); and 
at least one memory (fig 7, controller, [0024] controller" may include, without limitation, digital signal processor (DSP) hardware, ASIC hardware, read only memory (ROM), random access memory (RAM), and/or other storage media) including computer program code ([0024] hardware capable of executing software), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
transmit by the apparatus one or more grants of one or more uplink resources to a user equipment (fig 2, BS send UL grant to UE), and 

wherein the apparatus forms at least part of a base station (fig 2, base station).  
But Moberg does not explicitly disclose,
wherein the one or more grants of the one or more uplink resources comprise one or more physical resource allocation parameters available for one or more logical channels targeted for the one or more grants, and 
wherein the one or more grants of the one or more uplink resources prioritize the one or more targeted logical channels;
allocated from the one or more logical channels based at least on the one or more physical resource allocation parameters.
However, as Loehr discloses wherein the one or more grants of the one or more uplink resources comprise one or more physical resource allocation parameters (fig 8, [0084] receiving 802 an uplink grant corresponding to an uplink transmission parameter (e.g., numerology, TTI length, etc.)) available for one or more logical channels targeted for the one or more grants (fig 8, [0084] includes determining 804 a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels), and 
wherein the one or more grants of the one or more uplink resources prioritize the one or more targeted logical channels (fig 8, [0084] includes determining 804 a priority order of multiple logical channels based on an uplink transmission parameter priority 
allocated from the one or more logical channels based at least on the one or more physical resource allocation parameters (fig 8, [0084] includes determining 804 a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Moberg invention with Loehr invention to include the claimed limitation(s) so as to allow the network to allocate proper resources to the UE in order to uplink data to the network.  
Claim 34, Moberg as modified discloses the apparatus according to claim 33, wherein the apparatus is further configured to receive one or more buffer status reports related to buffered data (Moberg fig 2, send data and BSR using UL grant), and the buffer status reports indicate data buffered from one or more radio bearers, flows (Moberg [0012] When an uplink scheduling grant is received from the network, the data with the first priority and the buffer status report are transmitted to the network), and/or network slices associated with the one or more logical channels.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Moberg and Loehr invention to include the claimed limitation(s) so as to allow the network to use the buffer status report in order to allocate uplink resources to the UE.   

Claim 37, Moberg as modified discloses the apparatus according to claim 33, wherein the one or more grants comprise restrictions on one or more logical channels available for use (Loehr [0044] a remote unit 102 may receive an uplink grant corresponding to an uplink transmission parameter.  The remote unit 102 may determine a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels), and/or restrictions on one or more logical channel groups that are unavailable for use.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Moberg invention with Loehr invention to include the claimed limitation(s) so as to allow the UE to consider the uplink resource assigned by the network associated with logical channels.  

Claim 39, Moberg as modified discloses the apparatus according to claim 37, wherein the one or more restrictions indicated for a certain logical channel are extended to one or more logical channels associated with the certain logical channel (Loehr [0044] a remote unit 102 may receive an uplink grant corresponding to an uplink transmission parameter.  The remote unit 102 may determine a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Moberg invention with Loehr invention to include the claimed limitation(s) so as to allow the UE 
Claim 41, Moberg as modified discloses the apparatus according to claim 33, wherein the one or more restrictions are on a per grant basis or on a per logic channel basis (Loehr [0044] a remote unit 102 may receive an uplink grant corresponding to an uplink transmission parameter.  The remote unit 102 may determine a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Moberg invention with Loehr invention to include the claimed limitation(s) so as to allow the UE to consider the uplink resource assigned by the network associated with logical channels.  
Claim 43, Moberg as modified discloses  the apparatus according to claim 33, 
wherein the plurality of physical resource allocation parameters are dedicated to one or more services provided to and/or requested in the apparatus and/or the user equipment (Loehr [0056] The preferred/primary numerology/TTI may be the numerology best suited for transmission of data of a particular logical channel according to service/QoS requirements).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Moberg and Loehr invention to include the claimed limitation(s) so as to enable the network to grant proper resources according to each required service by the UE.  

at least one processor (fig 7, controller, [0024] controller" may include, without limitation, digital signal processor (DSP) hardware, ASIC hardware, read only memory (ROM), random access memory (RAM), and/or other storage media); and 
at least one memory (fig 7, controller, [0024] controller" may include, without limitation, digital signal processor (DSP) hardware, ASIC hardware, read only memory (ROM), random access memory (RAM), and/or other storage media) including computer program code ([0024] hardware capable of executing software), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
receive, at the apparatus from a base station, one or more grants of one or more uplink resources (fig 2, BS send UL grant to UE) comprising one or more physical resource allocation parameters ([0030] one non-limiting example of determining the data priority or type would be to determine the logical channel group (LCG) associated with the buffered data.  The wireless terminal then determines whether the data in the buffer is associated with a particular priority or type (step S4).  In this non-limiting example, the particular priority or type might be a lower priority or a priority associated with a particular category of data such as VoIP data.  If that is the case, then the wireless terminal decides not to send a scheduling request to base station),
transmit data, by the apparatus to the base station, on the one or more uplink resources (Moberg fig 2, send data and BSR using UL grant) from the one or more targeted logical channels and based at least on the physical resource allocation parameters and the prioritized targeted logical channels ([0038] The data packet 
wherein the apparatus forms at least part of a user equipment (fig 7, BS send UL grant to UE).   
but does not explicitly disclose, 
associated with one or more logical channels targeted for the one or more grants, 
wherein the one or more grants of the one or more uplink resources prioritize the one or more targeted logical channels; and 
However, as Moberg also implies ([0030] one non-limiting example of determining the data priority or type would be to determine the logical channel group (LCG) associated with the buffered data), hence associated with one or more logical channel groups; and transmit data to a network entity allocated from the one or more logical channel groups.  
Further, as Loehr discloses associated with one or more logical channels targeted for the one or more grants (fig 8, [0084] receiving 802 an uplink grant corresponding to an uplink transmission parameter (e.g., numerology, TTI length, etc.)), 
wherein the one or more grants of the one or more uplink resources prioritize the one or more targeted logical channels (fig 8, [0084] includes determining 804 a priority order of multiple logical channels based on an uplink transmission parameter priority 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Moberg invention with Loehr invention to include the claimed limitation(s) so as to allow the network to allocate proper resources to the UE in order to uplink data to the network.  
Claim 46, see claim 34 for the rejection, Moberg as modified discloses the apparatus according to claim 45, wherein the apparatus is further configured to transmit one or more buffer status reports associated with resource usage to the base station, and the resource usage is related to data buffered from one or more radio bearers, network flows, and/or network slices.  
Claim 48, see claim 43 for the rejection, Moberg as modified discloses the apparatus according to claim 45, 
wherein the one or more physical resource allocation parameters are dedicated to one or more services provided in the network entity.  
Claim 49, Moberg as modified discloses the apparatus according to claim 45, wherein the one or more grants are associated with one or more performance metrics associated with the one or more logical channels (Loehr [0062] network (e.g. gNB) configures a preferred/primary numerology and a maximum TTI length for each logical channel.  The primary/preferred numerology is the numerology best suited for transmission of data of the logical channel in order to meet the QoS requirement (e.g., latency and reliability)), and wherein the one or more5Docket No. NC103524-US-PCTCustomer No. 73658 performance metrics comprises one or more of packet error rate levels, packet error rate ranges, latencies (Loehr [0062] 
Claim 50, see claim 37 for the rejection, Moberg as modified discloses the apparatus according to claim 45, wherein the one or more grants comprise restrictions on one or more logical channels available for use, and/or restrictions on one or more logical channels unavailable for use.   
Claim 52, see claim 45 for the rejection, Moberg discloses a method, comprising: 
receiving, by a user equipment from a base station, one or more grants of one or more uplink resources comprising one or more physical resource allocation parameters associated with one or more logical channels targeted for the one or more grants, 
wherein the one or more grants of the one or more uplink resources prioritize the one or more targeted logical channels; and 
transmitting data, by the user equipment to the base station, on the one or more uplink resources from the one or more targeted logical channels and based at least on the physical resource allocation parameters and the prioritized targeted logical channels.
Claim(s) 40 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al., US 2012/0039263 and Loehr et al., US 2018/0270839 in view of Sammour et al., US 2009/0196175. 
Claim 40, Moberg as modified discloses  the apparatus according to claim 33, 
but Moberg and Loehr invention is silent on,  
wherein one or more prioritized bit rates are adjusted based upon one of the one or more targeted logical channels in the one or more grants and/or the one or more logical channels that are associated with the one or more grants.  
However, Sammour discloses wherein one or more prioritized bit rates are adjusted based upon one of the one or more targeted logical channels in the one or more grants ([0007] each logical channel is assigned a prioritized bit rate (PBR) and a maximum bit rate (MBR).  A WTRU serves all logical channels in a decreasing priority order up to their configured PBR) and/or the one or more logical channels that are associated with the one or more grants.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Moberg and Loehr invention with Sammour invention to include the claimed limitation(s) so as to allow the UE to adjust the priority of the logical channel by serving all logical channels in a decreasing priority order up to their configured PBR.  
Claim 51, see claim 40 for the rejection, Moberg as modified discloses the apparatus according to claim 45, wherein a prioritized bit rate is adjustable based upon a targeted logical channel.   

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al., US 2012/0039263 and Loehr et al., US 2018/0270839 in view of Shi et al., US 2013/0016615.  
Claim 42, Moberg as modified discloses the apparatus according to claim 33, 
but Moberg and Loehr invention is silent on, 
wherein the one or more grants are based upon one or more of buffer status report, status of a hybrid automatic repeat request, transmission power, and information related to a quality of service in one or more radio bearers, flows, and or network slices associated with the one or more logical channels.  
However, as Shi discloses wherein the one or more grants are based upon one or more of buffer status report ([0036] the base station can assign an uplink grant according to the buffer size index reported in the BSR by the UE), status of a hybrid automatic repeat request, transmission power, and information related to a quality of service in one or more radio bearers, flows, and or network slices associated with the one or more logical channel groups.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Moberg and Loehr invention with Shi invention to include the claimed limitation(s) so as to allow the network to allocate resources and providing services to the UE according to the requirements for better use of the system resources.  
Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al., US 2012/0039263 and Loehr et al., US 2018/0270839 in view of Malladi et al., US 2009/0073922. 

but Moberg and Loehr invention is silent on,  
wherein the one or more of the physical resource allocation parameters contained in a grant are associated with one or more packet error rate level and/or range.  
However, as Malladi discloses wherein the one or more of the physical resource allocation parameters contained in a grant are associated with one or more packet error rate level and/or range ([0056] The MCS may be selected by the Node B based on the uplink channel quality to obtain a desired protection level or reliability for traffic data, e.g., a target packet error rate (PER) for traffic data).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Moberg and Loehr invention with Malladi invention to include the claimed limitation(s) so as to enable the network to grant proper resources according to the target packet error rate for traffic data as required thereby improving data transmission.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DINH NGUYEN/Primary Examiner, Art Unit 2647